 


109 HR 1519 IH: Better Future for American Families Act
U.S. House of Representatives
2005-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1519 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2005 
Mr. Larson of Connecticut (for himself and Mr. Emanuel) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To help American families save, invest, and build a better future, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Better Future for American Families Act. 
2.Modifications to saver’s credit 
(a)Saver’s creditSection 25B of the Internal Revenue Code of 1986 is amended by striking the heading thereof and inserting The Saver’s Credit. 
(b)Modifications to Applicable percentageSubsection (b) of section 25B of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(b)Applicable percentageFor purposes of this section— 
(1)In generalThe applicable percentage is 50 percent reduced (but not below zero) by 1 percentage point for each phaseout amount by which the taxpayer’s adjusted gross income for the taxable year exceeds the threshold amount. 
(2)Phaseout amount; threshold amountThe phaseout amount and the threshold amount shall be determined as follows: 
 
 
In the case of an individual filing:The phaseout amount is:The threshold amount is: 
 
A joint return$400$30,000 
A head of household return$300$22,500 
Any other return$200$15,000.. 
(c)Repeal of terminationSection 25B of the Internal Revenue Code of 1986 is amended by striking subsection (h). 
(d)Credit refundable 
(1)In generalSection 25B of the Internal Revenue Code of 1986, as amended by this Act, is hereby moved to subpart C of part IV of subchapter A of chapter 1 of such Code (relating to refundable credits) and inserted after section 35. 
(2)Conforming amendments 
(A)Section 24(b)(3)(B) of such Code is amended by striking sections 23 and 25B and inserting section 23. 
(B)Section 25(e)(1)(C) of such Code is amended by striking 25B,.  
(C)Section 26(a)(1) of such Code is amended by striking sections 23, 24, and 25B and inserting sections 23 and 24.  
(D)Section 25B of such Code, as moved by paragraph (1), is redesignated as section 36.  
(E)Section 904(h) of such Code is amended by striking sections 23, 24, and 25B and inserting sections 23 and 24.  
(F)Section 1400C of such Code is amended by striking sections 23, 24, and 25B and inserting section 23 and 24.  
(G)The table of sections for subpart C of part IV of subchapter A of chapter 1 of such Code is amended by striking the item relating to section 36 and inserting the following: 
 
 
Sec. 36. The Saver’s Credit 
Sec. 37. Overpayments of tax. 
(H)The table of sections for subpart A of part IV of such Code is amended by striking the item relating to section 25B. 
(I)Section 1324(b)(2) of title 31, United States Code, is amended by inserting , or enacted by the Better Future for American Families Act before the period at the end. 
(e)Effective DateThe amendments made by this section shall apply to taxable years beginning after December 31, 2004. 
 
